Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 6, 8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Apps (US 5060819). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Apps teaches a system comprising a plurality of storage devices (see Fig. 9 and 22).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add another storage device to double the storage capacity as taught by Apps.
Re claims 8 and 10, Apps teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being a tongue and groove system formed between the side panel of a first device and the side panel of a second device.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the tongue and groove system for coupling stacked devices in a stable manner to prevent toppling and device damage.


s 1-4, 6-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Lagasse (US 1782307). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Lagasse teaches a system comprising a plurality of storage devices.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add another storage device to double the storage capacity as taught by Lagasse.
Re claims 7, 8 and 10, Lagasse teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being a tongue and groove system (see Fig. 3, tongue 15 extending into groove 14) formed between the side panel of a first device and the side panel of a second device, the coupling system having a base lip 14 with vertical portion (vertical wall 14) and a horizontal portion (underside of wall 13).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the tongue and groove system with base lip for coupling stacked devices in a stable manner to prevent toppling and device damage.

Claims 1-4, 6, 8, 9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,759,562 to Sneddon in view of Tilton (US 984784). 
Sneddon claims a storage device comprising a base comprising a number of voids and side panels coupled to the base, a protrusion coupled to each side panel to the base by restricting movement once inserted into one of the voids.  Sneddon doesn’t claim the system comprising a plurality of storage devices.  Tilton teaches a system comprising a plurality of storage devices (see Fig. 2 exploded view of 
Re claims 8 and 9, Tilton teaches vertical stacking to couple storage devices by placing one device on top of another device, the stacking and coupling being secured by a dowel system having a dowel (S) extending through recesses.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the dowel system for coupling stacked devices in a stable manner to prevent toppling and device damage.

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733